Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 10 June 1806
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            
                                before 10 June 1806
                            
                        
                        I cannot let slip so good an opportunity of writing to my Dear Grandpapa as now offers itself although I
                            cannot write a very long letter yet at least I will a few lines to let him see how much I love and respect him and that I
                            intend to correspond with him. we are going over to Edghill to morrow there to wait impatiently untill we can see you
                            again I do not intend to let you catch me in bed that day as I will get up with the sun that you may not for I should be
                            very sorry if you found me as averse to getting up early as I was when you left us Sister Ann and the children give their
                            love to you give mine to Mrs. S. H. Smith. adieu Dear Grandpapa believe me to be your most affectionate Granddaughter
                        
                            Eleonora W. Randolph
                            
                        
                    